ESTATE OF MADELINE FONTI, DECEASED (GEORGE FONTI, ADMINISTRATOR), Petitioner v. COMMISSIONER OF INTERNAL REVENUE, RespondentEstate of Fonti v. CommissionerDocket No. 673-77.United States Tax CourtT.C. Memo 1978-148; 1978 Tax Ct. Memo LEXIS 368; 37 T.C.M. (CCH) 641; T.C.M. (RIA) 780148; April 17, 1978, Filed *368 Lloyd Taylor, for the petitioner.  George Mac Vogelei, for the respondent.  DAWSONMEMORANDUM FINDINGS OF FACT AND OPINION DAWSON, Judge: Respondent determined the following deficiencies in petitioner's Federal income taxes and additions to tax:  YearDeficiencySec. 6653(a), I.R.C. 19541972$ 656.00$33.0019731,609.0080.00 Several issues have been conceded by the parties1974249.00 and will be given effect in the Rule 155 computations.  Only two issues remain for decision: (1) The correct amount of gross rentals received by petitioner in the years 1972, 1973 and 1974 from three properties located in San Francisco; and (2) whether the petitioner is liable for additions to tax for negligence.  Some of the facts were stipulated and are found accordingly.  The petitioner, George Fonti, Administrator of the Estate of Madeline Fonti, was a legal resident of San Francisco, California, when the petition was filed in this case.  During the years 1972 through 1974 Madeline Fonti owned and received rental income from the following properties: 1.  A house and lot located at 18485 Barrett, Sonoma County, California.  *369  2.  A lot and duplex located at 1001 Bosworth, San Francisco, California.  3.  A lot and four-unit apartment building located at 2375-27th Avenue, San Francisco, California.  4.  A lot and six-unit apartment building located at 2379-27th Avenue, San Francisco, California.  In the statement attached to his notice of deficiency the respondent determined that the petitioner received gross rentals from the properties, as follows:  Property19721973197418485 Barrett$ 360$ 6251001 Bosworth4,2003,970$3,4252375-27th Avenue5,6405,8755,5032379-27th Avenue9,80010,4457,789Petitioner has conceded that the gross rentals determined for the Barrett property are correct.  Only the years 1972 and 1973 are in dispute with respect to the Bosworth property.  The petitioner reported no rental income from the Bosworth property in either 1972 or 1973, but concedes that there was some rental income received from that property.  The only issue is how much.  The gross rental income was determined by respondent from information furnished to the office auditor by George Fonti, the son of Madeline Fonti.  Petitioner has presented no credible evidence*370  that such amounts are incorrect. Therefore, we uphold respondent's determination as to gross rentals from the Bosworth property in 1972 and 1973.  Only the years 1972 and 1973 are in dispute with respect to the 27th Avenue properties.  Here again the amounts of gross rentals were ascertained from information given to the office auditor by George Fonti.  Petitioner has introduced no evidence to show that the amounts are incorrect. Petitioner has failed to meet his burden of proof.  Respondent's determination is therefore sustained.  Petitioner has conceded that a substantial amount of income was omitted from the tax returns for the years 1972 and 1973 and has not satisfactorily explained the omissions.  In addition, adequate records were not maintained.  Consequently, we sustain the imposition of the additions to tax under section 6653(a) because of negligence.  ; . Decision will be entered under Rule 155.